 CRYSTAL LAKE BROOM WORKS429James. A. Pearson,Rufus S.Pearson and Mrs. E.W. Pearsond/b/a Crystal Lake Broom WorksandRetail,Wholesale andDepartmentStoreUnion,AFL-CIO.Case10-CA-5967.June 15, 1966.DECISION AND ORDEROn September 15, 1965, Trial Examiner Robert Cohn issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.The Trial Examiner also found that theRespondents had not engaged in certain other unfair labor practicesalleged in the complaint and recommended that these allegations bedismissed.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief.The Respond-ents filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and -Jenkins].The Board has reviewed the rulings of the Trial Examiner made-at the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. ' The Board has considered the Deci-sion, the exceptions, cross-exceptions, briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations 1 of the Trial Examiner with the following modifications.In dismissing the allegation that the Respondents refused to bar-gain with the Union in violation of Section 8(a) (5), the TrialExaminer found that the appropriate unit was comprised of 88employees on the demand date, and, accordingly, 45 valid authoriza-tion cards were necessary to support the demand.On that date theUnion claims it had 48 signed authorization cards.Of these, theTrial Examiner specifically rejected 5 cards thus reducing the num-ber of valid designations to 43 cards, which falls 2 short of the nec-essary number needed for a valid demand.Accordingly, the TrialExaminer recommended that the Section 8(a) (5) allegation of thecomplaint be dismissed.We agree. In concluding, as we do, that1The Trial Examiner found that the Employer violated Section 8(a) (1) of the Act byannouncing a paid vacation to its employees on December 18, 1964,while objections tothe election were pending.The Respondents argue that the decision of the U.S. Court ofAppeals inN.L.R.B. v. Amboc,Inc.,357 F.2d 138(C.A. 5), denying enforcement of theBoard's Order in 146 NLRB 1521.under similar circumstances,is controlling here.Werespectfully disagree with the court and reaffirm the holding of the Board inAmbom, Inc.159 NLRB No. 30. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe dismissal is the proper disposition of the refusal-to-bargain alle-gation, we find it unnecessary to approve all of the factual-findingsor evidentiary analyses made by the Trial Examiner. It is`only nec-essary here to affirm his conclusions that the record raises.such gravedoubt about the validity of a sufficient number of cards submitted bythe General Counsel that the Union's assertion of majority represen-tation at the critical time cannot be sustained.From the entire rec-ord we believe that the circumstances under which the authorizationswere obtained on a sufficient number of cards cast doubt on theirvalidity.Consequently, we find that the General Counsel failed todemonstrate that at least 45 employees selected the Union as theircollective-bargaining representative on the demand date, and weadopt the Trial Examiner's recommendation that the complaint bedismissed insofar as it alleges that the Respondents unlawfullyrefused to bargain.2THE REMEDYWe 'adopt the Trial Examiner's finding that the Respondents'preelection campaign leaflets and speeches, as well as its interroga-tionsand threats, considered in their entirety, were designed tocommunicate to the employees that it would be futile for them toselect-the Union as their bargaining representative for the purposeof improving their conditions of employment and that sucha selec-tion would result only in strikes, violence, and loss of jobs and thatitwould change their conditions only for the worse.We find thatthe nature and magnitude of this campaign not only violated Sec-tion 8(a) (1) of the Act,3 but destroyed the atmosphere which theBoardseeksto preserve in its elections so that the employees mayexercisefreedom of choice on the representation r question.We feelthat such an atmosphere of fear and complete futility can be coun-teracted or prevented in the future only byuse ofthe remedy estab-lished by the Board, in H.TV.Elson Bottling Company,155 NLRB714.Accordingly, we shall require the Respondents to: (1) mail toeach of their employees a copy of the notice herein after the notice issigned by Respondents' representative, in addition to posting cop-ies thereof at all places in their plant where notices are customarilyposted; (2) grant the Union and its representatives, upon theirrequest made within 1 month of this Decision, reasonable access fora 3-month period to its bulletin boards and all places wherenoticesto employees are customarily posted; and (3) make available to theUnion and its representatives, upon request of the Union and at amutually agreeable time, within 3 months- of this Decision, suitablez TrendMills,Inc.,154 NLRB 143.3 SeeBrownwoodManufacturing Company,149 NLRB 921. CRYSTAL LAKE BROOM WORKS431facilities, such as are customarily used for employee- meetings so thatthe Union may speak to the employees- assembled fora 1-hour meet-ing-on company time.Upon request of the Union made within 30days immediately following compliance herewith by Respondents, weshall conduct an election in the appropriate unit alleged in the com-plaint and admitted by the Respondents.[The Board adopted the Trial Examiner's Recommended Order,as'modified below[1.Delete paragraphs 2(a)"and (b) of the Trial Examiner's Rec-ommended Order, and substitute the following :Mail a' copy of the attached notice to each employee andpost copies thereof at their plant in Autaugadille, Alabama.Copiesof said notice, to be furnished by the Regional Director for Region10, shall be signed by a representative of the Company, and addi-tional'copies' hill 'be posted by it and be maintained. by it, for 60consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Company to insure that said noticesare not altered, defaced, or covered by any other material."P (b) Upon request of the Union made 'within 1 month of thisDecision, immediately grant the Union and its representatives rea-sonable access -for a 3-month period to, its bulletin boards and allplaces where notices to employees are customarily posted."[" (c)Upon request of the Union, make available' 'to the Unionand its representatives, at a mutually agreeable time within -3months of this Decision;' suitable facilities such as are customarilyused for employee meetings so that the Union may present'its viewsto the employees assembled on company time. Such facilities shallbe made available for a 1-hour meeting at the Respondents' plant."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE.This complaint 1 under Section 10(b) of the National Labor Relations Act, asamended (herein called the Act), heard by Trial Examiner Robert Cohn at Pratt-ville,Alabama, on June 8 and 9, 1965, involves allegations that James A. Pearson,Rufus S. Pearson, and Mrs. E. W. Pearson, d/b/a Crystal Lake Broom Works(herein called Respondent or Company or Employer), violated Section 8(a)(5) ofthe,Act by refusing 'to bargain collectively with Retail, Wholesale and Department-StoreUnion, AFL-CIO (herein called the Union), and by said conduct, and otheracts hereinafter' more fully detailed, also interfered with, restrained, and coercedits employees in violation of Section 8 (a) (1) of the'Act.Respondent duly filed itsanswer, which; in substance, generally admitted the jurisdictional allegations of thecomplaint, but denied the commission of any unfair labor practices.1 Issued April 15, 1965,upon acharge filed January 25, 1965 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentatives of the parties appeared at' the hearing and were afforded fullopportunity to participate therein.Respondent and the General Counsel filed post-hearing briefs, which have been duly considered.2Upon the entire record in the case, including my observation of the demeanorof the witnesses while testifying, I make the following:FINDINGS OF FACT 31.THE UNFAIR LABOR PRACTICESA. Background and sequence of eventsThe Company is engaged in the manufacture and sale of brooms, mops, andhandles in the small community of Autaugaville, Alabama:As the caption indi-cates, it is a family owned and operated enterprise employing approximately 88production and maintenance employees, the great majority of whom are membersof the Negro race.It is readily apparent from observation and evidence in therecord that these employees occupy the lowest rungs of the economic and literacyladders.Many of them could neither read nor write,and these circumstances, takenwith the fact that the Employer's operation was located in a small community withconcomitant lack of alternative employment opportunities, resulted in the employeesbeing heavily dependent upon the Company for their livelihood.4The Union commenced an organizational campaign among the employees inAugust 1964, under the aegis of Organizer Henry Jenkins. Jenkins held meetingsat the homes of employees at least once a week and there explained the assertedbenefits of unionism to those in attendance, and distributed authorization cards.Many of the cards were signed at the meetings but others were signed at employees'homes, and at or near the plant upon the solicitation of employee organizers likeFelton Davis.All of the cards, however, were eventually turned in to Jenkins atthe weekly-meetings which were normally held on Saturday.By September 9, 1964, the Union assertedly represented a majority of the-Com-pany's employees.5On that date,about 2:30 p.m.,InternationalRepresentativeJohn L.Parker placed a long distance call from his office in Birmingham,Alabama,to James A. Pearson, a partner in the Company, in Autaugaville.After identifyinghimself, Parker stated that he (the Union) represented a majority 6 of the Com-pany's employees,that recognition as collective-bargaining representativewasrequested, and that he would like to sit down and work out a contract. Pearsonreplied that he did not known anything about the Union, that he did not know2 Concomitantly with thefiling of its brief on July 12,1965,Respondent filed a motionto correct transcriptin certainparticulars,which motion was served upon Counsel forGeneral CounselThe latterdid not fileany objections.After comparing the particularsof themotion withthe transcript,I find themotion to bewell taken,and it is herebygrantedand enteredintothe recordhereinas Trial Examiner's Exhibit 1.To the changestheremade, the Trial Examiner hereby orders the following additional corrections:page 5,line 24 change"November"to "September";page 6, line 9 change"will tell you" to "take";page 23, line 24 change"of" to "on";page 200, line 6 strike the word "not" ;page 243,lines 3 and 9,change "Dundee"to "Dunden."3 As above noted,no issue of interstate commerce or labor organization is presented.The complaint alleges and the answer admits facts necessary to establish said elements.I find those factsto beas pleaded.A These facts become quite significant In assessing the issues dealing with the employees'understanding of the Union's campaign and the authorization cards, the Impact of theEmployer's antiunion campaign and, of course,in the assessment and evaluation of theemployees'overall testimony in this case.5 At thattime Jenkins claimed that he had 48 signed authorization cards and the Unionestimated that there were 80 employees in the unit at least that was the number whichwas apparently placed onthe petition which theUnion filedthat day.However,it devel-oped thatat thattime therewere actually88 employees In the production and maintenanceunit subsequently foundto be appropriate for purposesof collective bargaining.e The Companyin its brief makes the contention that Parker used the word "group"rather than "majority."However this appears to be based upon an error ofthe typistwho copied Jenkins' prehearing affidavit. (General Counsel Exhibit 64A. Jenkins listenedin on the conversation on an extension telephone in Parker's office )The original of theaffidavit(General Counsel's Exhibit 64) clearly used the word "majority,"and consider-ing that Pearson did not flatly claim that Parker did not use that word,I credit Parker. CRYSTAL LAKE BROOM WORKS433whether the employees wanted Parker's Union to represent them or not, and that,in any event, he was only a partner and that he would have to consult with theother two partners and with the Company's attorneys before any statement couldbe made respecting recognition.Parker responded that there were several ways inwhich this issue could be resolved and mentioned the filing of a petition as a possiblerecourse.Parker confirmed the conversation by letter (General Counsel's Exhibit 8), asdid Pearson (General Counsel's Exhibit 9).Later in the day on September 8, Parker completed and dispatched to the Board'sRegion 15, in New Orleans, Louisiana, a petition for election accompanied by 43authorization cards.The petition and cards were received in the New OrleansRegional Office on the morning of September 10, as evidence by the stamp of theRegional Office on the back of each of the 43 cards.However, it appears that theUnion sent the petition and cards to the wrong Regional Office-that, in fact, theBoard's Region 10 in Atlanta, Georgia, was the proper place since it had jurisdictionover this particular county in Alabama.Accordingly, Region 15 dispatched thepetition and cards to Atlanta, and so notified Parker.The documents were receivedinAtlanta the following Monday, September 14, and the case was docketed as10-RC-6078.On October 9, 1964, a hearing was held on said petition, and the Regional Direc-tor issued his Decision and Direction of Election on October 21, 1964.The elec-tion was held on November 13, 1964, which the Union lost by a vote of 31 to 51.On November 17, 1964, the Union filed objections to conduct affecting the resultsof the election, and on January 7, 1965, the Regional Director directed a secondelection which was scheduled to be held on January 29, 1965.However, the chargein the instant matter was filed on January 25, which had the effect of blockingfurther proceedings in the representation matter.B. Interference, restraint, and coercion1.Leaflets and speechesThe parties stipulated that during the period from October 13 through Novem-ber 7, 1964, the Respondent promulgated and apparently distributed to all employ-ees five letters or leaflets (General Counsel's Exhibits 2 through 6a). It was alsostipulated and agreed that during the period from October 2 through November 12,1964, James A. Pearson, one of the partners of the Respondent, made four speechesto all employees on company time and premises.All the speeches were written(General Counsel's Exhibits 59 through 62).7The complaint alleges that Respond-ent violated Section 8(a)(1) of the Act in that certain language contained in suchleaflets and speeches threatened the employees with economic reprisals if the employ-ees selected the Union to represent them.Respondent contends that all the state-ments were protected free speech within the meaning of Section 8(c) of the Act.That Respondent intended, by use of the leaflets and speeches, to make itsemployees acutely aware of its definite antiunion position, and to disabuse itsemployees of the alleged advantages of belonging to and participating in a union,isundenied.Thus in his first speech to the employees on October 2, Pearson statedat the outset that"We don't want any union here.We intend to use every legalmeans at our disposal to keep unions out of this company."He went on to explainthe reasons why the Company felt that way. First, he stated that the employeesdid not need a union because the Company had always treated its employees "fairand square" and had provided working conditions as good as if not better thanany of its competitors.Secondly, a union would have a deleterious effect on thegood and healthy relationship which had been built up over the years between theRespondent and its employees; indeed such relationship "would probably bedestroyed."Pearson then went on to explain that he did not believe that there was anythingthat a union could do but hurt the employees,"it can't help you."At that point,Pearson commenced a theme which was repeated and reiterated in every subsequent7 Although there is some contention in the record thaton oneoccasion Pearson deviatedfrom the'exact language of one of the speeches, I find such evidence vague and insufficientto support such contention and find that the contents of the speeches are as transcribed inthe aforementioned exhibits, and were so read to the employees in the language of saidexhibits.243-084-67-vol. 159-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommunication by Respondent to its employees from that time until the electionon November 13. That theme was that the Union was making many promises tothe employees regarding better working conditions which the Union would be ableto secure for them; that the law did not require the Companyto agreeto any ofthe Union's demands; that the only way that the Union could enforce such demandswould be by calling the employeesout onstrike, and that if that happened the onlyresult to employees would be that they would be out of a job. This because, if theCompany were faced with a strike it would only have two choices: (1) to go outof business, which wouldresult inemployees losing their jobs, or (2) permanentlyreplacing the employees which, under the law, the Company was perfectly free todo.Itwas also made plain to the employees that during a strike, they would notget paid either by the Company or the Union, nor could they draw unemploymentcompensation.Continuing, Pearson pointed to the precarious economic circumstances of thebroom industry, particularly the danger to financial solvency as a result of foreigncompetition-principally from Mexico.He pointed out that he could buy broomsinMexico cheaper than he could make them in the plant in Autauga County forone reason-because of the much lower wages paid to Mexicans than Respondentpaid its employees.He went on to point out that over 450 broom factories in theUnited States had been forced to close because of such competition and that"atleast"22,500 workerslike youlost their jobs!Think about that the next time youthink about a union."Bringing the point closer to home, Pearson named a broom company in Birming-ham, Alabama, which had closed and employees lost their jobs because a unionwas installed there and demanded higher wages.He also made mention of a broomcompany in Illinois that had been in business for over 80 years and then closed in1964 after a union "got in there."To remove any doubt of the Company's ability and lawful prerogative to closeitsbusiness, Pearson referred to the case of Peerless Woolen Mills, in nearby Ross-ville,Georgia, where in 1961a union won an electionand 2 or 3 months later theCompany announced that it was going to close down and liquidate the plant. Pear-son noted that the United States District Court denied the union's petition to enjointhe closing and liquidation and upheld the right of an employer "to liquidate andgoout of business without the necessity of bargaining with its employees concerningthe liquidation."In the next speech, on October 9, Pearson continued the refrain commencedin the first speech.After claiming that the Union had lied to Respondent'semployees concerning the benefits paid by a competitor in Sylacauga, Alabama,he asserted that the Union similarly lied to the employees concerning the bene-fitswhich the Union could secure for them.He pointed out that the only waythat the Union could keep its promises in this regard was to call a strike, andthat the strike would result not only in the loss of wages but possibly jobs sincethe Company was free under the law to permanently replace the employees. Inthis speech, Pearson went one step further and pointed out to the employees that" . . It would be very difficult for you to find another job without having toleave this county."He went to to say that he ". . . hope[d] [the employees]will see the light beforeit istoo late.Once you vote for the Union there isnothing else we can do."The same message in almost the same language-like a broken record-wasrepeated to the employees in speeches by Pearson on November '5 and 12. Inthe last speech-made just outside the 24-hour period-Pearson, after pointingout the irrevocable mistake which the employees would make the next day ifthey voted for the Union, held up a newspaper article from Suffolk, Virginia,which described some of the circumstances of a strike in which the Union hadbeen engaged there.He pointed out the violence connected with the strike aswell asthe economic deprivation endured by the strikersin terms of lost wages.He again adverted to the probability of a strike at Respondent's operation inview of the fact that the Union had made promises which it could not keepbecause the Company would not accede to these demands; therefore, the onlyalternative of the Union would be to call the employees out on strike which wouldnecessarily result in substantial loss to the employees.At that point, as hadbeen done in the previous speech, Pearson went into a detailed explanation ofthe voting procedure, and particularly how to put an "X" in the"No"square.The leaflets distributed by the Company to its employees doing this samepreelection period contained substantially the same message as the speeches, in CRYSTAL LAKE BROOM WORKS435practically the same language.The leaflets tended to be a bit more graphic, inthat all but one carried an attached cartoon which was directed toward bringinghome the message of loss of job security which a union would bring to the Com-pany and its employees.Thus, one of the cartoons indicated a picture of afinance company official stating to a family that he either had to have the moneyor the car because the finance company couldn't wait until the strike was over.At the bottom of the cartoon was the language "Don't let this happen to you-voteNo!"Another cartoon stated "Strikes mean:picketlines,violence, loseof pay, hardships.Will this beyou?Vote "NO!"Another cartoon indicatedunionorganizers in an automobile with a bag of money tied to the top with thequestion"What are theygetting outof thin"The final cartoon indicated some employees, dissatisfied with the strike, dis-carding their picket signs and saying "Let's go back to our jobs."At the bottom,in capital letters, it is stated "ZING-it's too late!", and a sign on the buildingread "No vacancies."2.Alleged interrogation and threatsThe complaint alleges, and the answer denies, that Respondent, by its copartner,James A. Pearson, on or about October 1, 1964, in the plant area, interrogateditsemployees concerning their union membership, activities, and desires, andthreatened its employees that it would close or move the plant if the Unionwere successful in its campaign to organize Respondent's employees. - In supportof such allegation, the General Counsel offered the testimony of employee,Charlie Howard, who, stated in substance, that several weeks before the electionPearson approached him on the job and asked him if he knew anything about aunion and if he had ever worked for the Union before.Howard answered "Yes"to both questions.Then Pearson said that if he could not make a profit hewould have to shut the broom factory down and move to Mexico, and instructedHoward to talk to the boys and vote against the Union.Pearson's version of the conversation is not substantially different.He testi-fied that he told Howard that he understood some of the boys felt that theywanted a union.Upon Howard's affirmative response, Pearson said he washaving a lot of trouble with imported brooms from Mexico and that if the Unioncame in and made a lot of demands that Pearson thought he could not fulfill, hedidn'tknow what would happen.According to Pearson, Howard respondedthat he (Howard) knew that was right-that the Company had to make a profitand that he was sure the other boys knew that too.In view of the similarity of the testimony, I find it unnecessary to resolve thedifferences insofar as the alleged interrogation is concerned since even underPearson's version I would find that there was an implied inquiry into the unionproclivities ofHoward and the other employees which was not justified underthe circumstances.That is to say, the inquiry was not made for the purpose ofresponding to an assertion of majority status by the Union even though such aclaim had,of course,been made.8Nor had any assurance against recriminationbeen given.9Rather the statement was made in the context of apprehension astowhat would happen if the Union came in the plant, and the probability thatthe consequences would be bad.With respect to the alleged threat, I wouldcreditHoward who impressed me as a truthful witness and,demeanor considera-tions aside,his version of the conversation sounds more probable since it isconsistent with what Pearson was stating in the leaflets and speeches.As such,contrary to Respondent's contentions, an employer's threat to shutdown (orremove) a plant predicated upon the Employer's asserted inability to meet wagedemands of a union violates Section 8(a)(1).10According to the testimony of employee Granger Palmer, about a week beforethe election there were two people from Mexico looking around the plant.Foreman Higginbottom mentioned to Palmer that the two men worked in Mexicoand that if "Mr. James (Pearson)" had to close down he would move his planttoMexico-that Mr. James would probably move his factory to Mexico if the8Cf.Blue Flash Empress,Inc.,109 NLRB 591.6SeeJohnnie's Poultry Co.,146 NLRB 770, enforcement denied 344F 2d 617 (C.A. 8) ;N.L.IL B. v Cameo,Inc.,340 F.2d 803(C A. 5).10Johnnie'sPoultry Co, supra,p.771; see alsoMiller-Charles and Company,146NLRB 405. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion came in and he could not meet their demands.Higginbottom also assertedthat he would just as soon be in Mexico as in Alabama because he had a familyto support and he had to work.Higginbottom recalled a conversation withGranger Palmer in October 1964, in which the Union was mentioned but he didnot recall that it involved the two men from Mexico (although he rememberedtheir being there); he recalled that the Union was mentioned in the context ofa remark that he (Higginbottom) made to the effect that when he worked atHayes Aircraft there was a union in the plant and foremen were not allowed towork.He continued, "As I understood it, if they had a union put on the jobthey would have to close the job down."Higginbottom did not impress me asa credible witness nor did his testimony, as stated, make muchsense.Accord-ingly, I credit Palmer's version and find that the threat to move the factory con-tained therein constituted a violation of Section 8(a)(1) even though such threatwas conditioned upon the Employer not being able to meet the Union'sdemands."3.The paid vacationThe complaint alleges that Respondent, on or about December 18, 1964,unilaterally and without notification to or consultation with the Union, grantedone week's vacation with pay to its employees in the unit described.Respondentagreedand stipulated that on said date the Company announced and grantedone week's vacation with pay to the employees without notification to or con-sultationwith the Union.12Respondent contends, however, that no violationof law occurred because the plans for such benefit were made among the part-nersmany months before the union campaign began and, therefore, wereuntainted by union considerations.Thus Pearson's uncontradicted testimonyshows that since 1959, it had been a practice of the Company to close the planta week without pay during Christmas.He first discussed the issue of vacationpay with his partners in July 1963, and it was decided that if business conditionscontinued the second half of the year as they had the first half, the Companywould pay the employees for the unworked Christmas week.However businessdeclined considerably during the last half of 1963, and the partners decided inNovember of that year that they would not be in a position to pay the week'svacation.Nevertheless, according to Pearson, in January 1964, the partnersdecided definitely to pay the employees for the week the plant was closed in1964 regardless of whether the Company showed a profit or not.As above noted, on December 18, 1964, Pearson made an announcement tothe employees concerning vacation pay.13Pearson testified that he called all theemployees together in a group just before quitting time and told them that, aswas customary, the plant would be closed the following week, but that unlikeprevious years they were going to be paid for that week.He told them that theCompany had planned to do that in 1963, but due to business circumstances theycould not do so; however, in 1964, the Company had had a good year and wasin a position to give them a paid vacation.He advised how the pay would becomputed-based on length of service-and closed the speech wishing them aMerry Christmas and a Happy New Year.As above noted, Respondent con-tends that the vacation pay announcement was not intended as a means of com-bating the Union because it was made after the election, and, in any event, sinceitwas substituted for previous benefits,14 it could not be said to be the grantingof a "new benefit." It is true, of course, that the announcement was made afterthe first election had been held; however, the Union had filed timely objectionswhich the Regional Director was investigating at the time "and the possibilitythat the [Director] would direct a second election was indeed real." 15As tothe second contention, although the employees' pay rates are not in evidence,simplemathematics would show that all but the newest employee would derivea substantial increase as a result of the formula announced contrasted with the$15 evaluation placed upon the previous largess distributed by the Employer.u Ibid.12 The amount of vacation pay was based upon a formula which took into considerationthe employee's length 'of service with the Company.19 It was stipulated and agreed that this was the first notification to employees that theywould receive a week's paid vacation during Christmas.14Pearson testified that heretofore the Company had given a Christmas party for theemployees and their families in which they had been given a turkey, candy,etc.,wherethey hadsung Christmas songs, and had one ortwo of theministers in to read the Scripture.15 See e.g.Northwest Engineering Company,148 NLRB 1136. CRYSTAL LAKE BROOM WORKS437In short, I am of the opinion that this issue is controlled by the decision of theUnited States Supreme Court inN.L.R.B. v. Exchange Parts Company,iswherethe Court, in similar circumstances,held that the timing of an announcement ofbenefits'was calculated to impinge upon the freedom of choice of the employeesin the election.Here, as in that case,the employer contended that the policybehind the increased benefits was made earlier but the timing of the announce-ment to the employees was made during the pendency of the representationcase.Indeed, in my judgment the instant case is stronger thanExchange Partsin view of the massive antiunion campaign which had been engaged in by theEmployer here,prior to the election.Accordingly,I find that by the announce-ment of the paid vacation on December 18, the Respondent has violatedSection 8(a)(1).174.The alleged promise of a wage increaseThe complaint alleges that Respondent violated Section 8(a)(1) and (5) bya speech to employees made on or about January 12, 1965, without notificationto or consultation with the Union, in which wage increases were promised.Thisspeech,made in connection with an announcement of the second election sched-uled for January 29, was a very short one (see General Counsel's Exhibit 63).The only reference to an increase in benefits was in paragraph 6 where Pearsonstated:I have told you that you don't need a union here.All of you know thatwe will improve your pay and your benifits [sic] as quickly as busines [sic]conditions will allow.No one can ask for more.I cannot agree that by this inexact and indefinite language Pearson made anoperative promise of an increase in wages or betterment of other working con-ditions.In my view, as inAmerican Laundry Machinery Company,18the quotedlanguage,... at most conveyed a vague suggestion of the possibility that at some inde-terminate date the Employer might evolve a formula whereby these benefitscould be increased.This, we believe, falls short of the type of promise con-templated by the Act.Accordingly, I shall recommend that this allegation of the complaint be dismissed.5.Concluding findings on Section 8(a) (1) allegations(a)Respecting the above-described speeches made and leaflets distributed bythe Employer shortly prior to the election, such antiunion compaign appears strik-ingly similar to-indeed, seems to be patterned after-the campaign waged by theemployer in the case ofIdeal Baking Company of Tennessee, Inc.,143 NLRB 546.Thus many of the speeches and cartoons excerpted by the Board from the employ-er's campaign in that case strongly resemble-indeed, in many instances are wordfor word like-the literature published in the instant case.19There, as here, onetheme underlay the whole array of antiunion propaganda hurled at the employees:.the inevitability of a strike if the employees selected the Union as theirbargaining representative, and the dire consequences of such a strike, namely,ensuing violence and the loss of jobs by the strikers20There, as here, the employer's literature stressed the fact that if the companyrefused to fulfill the promises of the union, the only thing the union could do wouldbe to call the employees out on strike; that in such event the employees would notget paid, would not be able to draw unemployment compensation, and could lose19 375 U.S. 405 (1964)."See alsoSeneca Pla8tic8, Incorporated,149 NLRB 320;Mantzowitz ManufacturingCorporation,153 NLRB 1517. Inasmuch as Respondent was not obligated to bargain withthe Union at the time of the announcement because, as hereinafter found, the Union didnot represent a majority of Respondent's employees in an appropriate unit, I found thatsaid announcement did not constitute a violation of Section 8(a) (5), and will thereforerecommend that the allegation, to that extent, be dismissed.18 107 NLRB 511, 513.19An explanatory factor may be that, as the TrialExaminerdivined from the citationof the case in the Labor Relations Reference Manual, the same law firm representating theEmployer in the instant case also representedIdeal.20Ideal Baking Company of Tennessee, Inc.,143NLRB 546, 547. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir jobs.Itwas brought home to the employees that strikes more often than notresult in violence which causes damage to lives and property and that nothing couldbe gained therefrom.Employees were warned that the only way they could suc-cessfully avoid these unhappy consequences would be to vote"No" in the election.It is significant,respecting the similarity in the campaigns in this case and theIdealBakingcase,that the same cartoon was issued respecting strikers discarding picketsigns and abandoning their strike.There,as here, when they came back to work,they were confronted with a "no vacancy"sign on the plant wall which exclaimed"Zing-it's too late!"There, as here, the employer did not once, in its propaganda, distinguish betweenthe consequences of an economic and an unfair labor practice strike, and like therecord in theIdeal Bakingcase, a careful scrutiny of the record heredoes not reveal one intimation to [Respondent's]employees and theirfamilies that the selection of a collective-bargaining representative need notresult in a strike, violence,trouble, or loss of jobs, but could result in acollective-bargaining agreement.This unremitting effort on the part of the Respondent to impress upon theemployees the dangers inherent in their selection of the Union as their bar-gaining agent, particularly the danger of lob loss, followed lip by the balefulrepresentation of the prospect of violence, physical injury, and property dam-age as the ordinary result of voting for the Union in the election was not anattempt to influence the employees by reason, but was an appeal to fear.Indeed, Respondent's entire preelection campaign was intimadatory in nature, andintended to convey the threat of job loss and physical violence should be [sic]the Union win the election.21Thus, I conclude, as the Board did inIdeal,that the Respondent'sentire pre-election,antiunion campaign,when considered as a whole,was intended to inter-fere with, restrain, and coerce its employees in the exercise of their rights guaran-teed by Section 7, and was, accordingly, violative of Section 8(a)(1) of the Act.I so find.22(b) For reasons hereinabove stated, I find and conclude that Pearson's interro-gation of, and threat to, Howard constituted a violation of Section 8(a)(1), as didHigginbottom's threat to Palmer.Finally, as heretofore found, the announcementand granting of the paid vacation constituted a violation of Section 8(a)(1).C. The allegedrefusal to bargainThe complaint alleges that at all times since on or about September 8, 1964, theUnion has represented a majority of the employees in the [production and mainte-nance] unit described in the complaint; that on or about said date the Unionrequested Respondent to bargain collectively with it concerning wages, hours, andworking conditions of the employees in the unit; and that all times since said dateRespondent has unlawfully refused to bargain.Respondent admits the appropiateness of the unit, but denies that it was obligatedto bargain since: (1) the Union did not claim a "majority" in its request;23 (2)theUnion did not, in fact, represent anuncoercedmajority of employees in theunit at the time of the request; and (3) even if the Union did have such a major-ity,Respondent had a good faith doubt of it.Critical, therefore, to the sustaining of General Counsel's burden on this issue isthe proof of an uncoerced majority.As above noted, it appears that on Septem-ber 8 (the date of the request), there were 88 employees in the unit (GeneralCounsel's Exhibit 7).Accordingly, 45 valid authorization cards were required tobe produced to prove a majority.General Counsel proffered 48 such cards intoevidence at the hearing (General Counsel's Exhibit 11 through 58).It is reasonably certain that as of September 8, the Union was- in possession ofat least 43 cards,sincethat was the number mailed by the Union to accompanyitspetition sent to the New Orleans Region.24Thus all cards in evidence except21 143 NLRB 532.22 SeeTexas Industrse8,Inc.,139 NLRB 365; ofTexas Boot Manufacturing Company,Inc,143 NLRB 264.23This point has been'discussed hereinabove[subsection A], and-decided adversely toRespondent.2% Jenkins testified that the petition and cards were mailed from Birmingham onSeptember 8 CRYSTALLAKE BROOM WORKS439General Counsel's Exhibits 35 (D. C. Tolver), 37 (Murphy Lee, Jr.), 38 (W. J.Whetstone), 42 (ThomasSteel,Jr.),and 43 (Joe Brown, Jr.) bear the NewOrleans Regional Office stampindicatingthey were receivedon the morning ofSeptember 10.Organizer Jenkins candidly acknowledged that he was not sure whether the abovefive (5) cards were in hispossessionon that date and inadvertentlynot sent toNew Orleans, or whether he picked them up later.Accordingly,it isnecessary toinquire into the particular circumstances regardingthe signingof these cards, par-ticularly as to the timeof signing:D. C. Tolver (General Counsel's Exhibit 35):Tolver's card is dated "8/30/64."He testified credibly that he signed it for employee-organizer Felton Davis at theformer's home on the date appearing on the card.He returned it to Davis thesame date. I find that Tolver signed and delivered the card prior to the criticaltime, that it is a valid authorization, and should be counted as an element in theUnion's claim.Murphy Lee, Jr. (General Counsel's Exhibit 37):Lee's card is dated September 8,1964.He testified that he received the card from employee-organizer CharlieHoward, and that he signed it and filled in the date himself, although he had noindependent recollection of the date, except that he knew "it was somewhere [sic]after Labor Day," 25-Nothing adverse appearing, I would assume that the date placed upon the cardis the correct one.Accordingly, based upon the foregoing credible testimony, Iwould find that Lee signed in apt time,26 but I reject his card as an element in themajority because I find that he was a temporary employee.Thus the evidence shows that he was employed a week or two before he signedthe card as a handyman, i.e. cutting grass, loading and unloading trucks, etc.Hewas told that when he completed that job, "maybe" he could be worked into theregular force.However, Lee testified that he told management that he was takingthe job as a temporary stop-gap since he was living in Jacksonville, Florida, and hada regular job there.He quit on September 25. Therefore, I find him to be a tem-porary employee, and reject General Counsel's Exhibit 37 as constituting proof ofmajority status.W. J. Whetstone (General Counsel's Exhibit38): This card was identified andintroduced through Felton Davis since Whetstone did not testify.27Davis saidWhetstone signed the card at the plant during the noon lunch period. It is dated"9/8/64," which date appears in the same handwriting as thename.Davis furthertestified that aftersigning,Whetstone returned it to him (Davis) who turned itover to Jenkins the following Saturday.Therefore, Jenkins could not have had thecard in his possession in Birmingham on September 8.However, it is clear thaton that date, and by the time the request was made by Parker, Whetstone hadsigned the card and given up his dominion and control over it, which was neverregained.Under all the circumstances, I conclude that it is a valid and timelydesignation which should be counted 28Thomas Steel, Jr. (General Counsel's Exhibit 42):This employee testified thathe signed the card, but that Felton Davis dated it.Davis agreed that the dateappears to be "9/11/64." It so appears to me.On the other hand, the witnesscredibly testified that he was certain that he signed the card on the first day hewas employed by,the Company, and while he could not recall the date (he thoughtitwas in August), Respondent conceded that Steel-was employed on September 8.Under all circumstances, I conclude that Davis simply made an error when heplaced the date on the card, and that it should be counted.Joe Brown, Jr. (General Counsel's Exhibit 43):This employee testified that hesigned the card at the plant, and dated it the day he signed it.However, he had.no independent recollection of that date.He testified that he thought he signed itabout 3 weeks after he started working there—which he placed in September, "afterschool started in 1964."25Labor Day fell on September 7, 1964.26Query whether his card should be counted in the Union's majority since it could nothave been in the custody of Parker,Jenkins, or any other 'union agent at the time of therequest-Lee being in Autaugaville and they being in Birmingham at the time.This issuewill be discussedinfra,regarding the card of W. J: Whetstone.n-He had since left Respondent's employ, is living in Massachusetts,and would notrespond to a subpena.28Cf.Scobell Chemical Company, Inc.,,121, NLRB 1130, enfd. 267 F.2d 922(C.A. 2). 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe date on the card appears to be either' September 2 or'7, 1964.However,such appears to have been written over- an erasure.Thus, in view of the witnesses'testimony that he did not sign the card` until he had been working for 3 _weeksafter the beginning of September, 1 find that his card was not signed until a datesubstantially subsequent to the demand date, and therefore should not be counted.Accordingly, of the five cards not bearing a New Orleans Regional Office stamp,I would count three and reject two. This would still leave a majority (46 cards out of88 employees); however, I reject the following additional cards for the reasonscited:This employees signed acard at the request of Felton Davis.He testified that Davis said the only purposeof the signing of the card would be that if enough employees signed, a union man"will come down and talk with you" Stoudmire did not read the card nor didDavis advise him that he was joining a union by signing the card.29Accordingly,I find this card not to be an effective designation of the Union. SeeJas.H.Matthews & Co.,149 NLRB 16 (re employee White).Fannie Robinson (General Counsel's Exhibit 41) and Elijah Matthews (GeneralCounsel's Exhibit 24):The facts surrounding the signing of the cards of thesetwo employees are similar to those respecting Stoudmire, and I reach a similarresult.Thus, both were "signed up" by Davis; neither read the card; both testifiedthat Davis told them that the purpose of the card was to evidence enough interestto entice the union man to come down and talk to them (as distinguished fromauthorizing the union man to talk to the Company on their behalf). I find thatthese two cards are not effective designations of the Union.Having rejected three additional cards, the number of valid designations isreduced to 43, which, of course, is not a majority of 88. I therefore find andconclude that at the time of demand for bargaining the Union did not representa majority of employees in the unit, and, therefore, the Employer was not obligedto bargain with it. I will, accordingly, recommend that the 8(a)(5) allegations ofthe complaint be dismissed.39II.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section I, above, occurring in connectionwith the operations of the Respondent, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.IIITHE REMEDYHaving found that the Respondent engaged in certain unfair labor practicesviolating Section 8(a) (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action which is designed to effectuate thepolicies of the Act.On the basis of the foregoing findings of fact and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.29 The finding Is based on the credited testimony of Stoudmire.Davis admitted tellingall employees that If enough of them signed,the "union would come down and look intothe situation"Davis did not testify that be told Stoudmire that a purpose of signing thecard would be to effect union representation.so Trend Mills, Inc.,154 NLRB 143. In addition to the rejection of the foregoing cards,I have reservations as to the validity of certain of the other cards due to the discrepanciesin the testimony respecting the place,time, and circumstances of the signing.For ex-ample, respecting General Counsel's Exhibit 16, Davis testified that James Mims signed thecard'himself, "both at the top and bottom" ;yet a glance at the card shows entirely dif-ferent writings,as Davis later admitted.See also, to the same effect, Davis' testimonyrespecting General Counsel's Exhibits 19, 25, 28, and 29.However,in view of the signer'stestimony : (1) that he signedthe card which clearlydesignatedthe Union as the collective-bargaining representative,and (2)the lapse of time between the events and the hearing(approximately 9 months),Iwould not reject the cards on the basis of these relativelyminor discrepancies CRYSTAL LAKE BROOM WORKS4412.By threatening employees with adverse economic consequences, including jobloss, in the event they selected the Union as their collective-bargaining agent, andby threatening that it would move its plant should they'engage in activities onbehalf of the Union or select the Union as their collective-bargaining agent, andby coercively interrogating employees regarding their union activities and senti-ments, and by announcing and granting benefits to employees to dissuade themfrom adherence to the Union, Respondent thereby interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Actand has engaged in, and is engaging in, unfair labor practices affecting commerce,within the meaning of Sections 8(a)(1) and 2(6) and (7) of the Act.3.The Union was not at any time mentioned in the complaint as, the freelychosen collective-bargaining representative of a majority of Respondent's employ-ees in an appropriate unit, and was not the exclusive representative of employeesin such an appropriate unit within the meaning of Section 9(a) of the Act.4.Respondent has not at any time mentioned in the complaint failed, or refusedto bargain with the Union in violation of the Act, or engaged in any coerciveconduct toward its employees except as found above.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in the case, I recommend that James A. Pearson, Rufus S. Pearsonand Mrs. E. W. Pearson d/b/a Crystal LakeBroomWorks, theirofficers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Threatening employees with adverse economic consequences, includingjob loss, in the event they select the Union as their collective-bargaining agent;(b)Threatening employees with moving the plant should they engage in activi-tieson behalf of the Union or select the Union as their collective-bargainingagent;(c)Coercively interrogating employees regarding their unionmembership,activities, and sentiments.(d)Announcing' and/or granting benefits to employees to dissuade them frombecoming members of the Union or engaging in activities on its behalf.(e) In any like or similar manner, interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form, join, orassist theUnion herein or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or pro-tection as -guaranteed in Section 7 of the Act, or to refrain from any and allsuch activity.2.' Take the following affirmative action which is designed to effectuate thepolicies of the Act.(a) Post at its Autaugaville, Alabama, plant copies of the attached notice marked"Appendix." 31Copies of said notice, to be furnished by the Regional Director forRegion 10, shall, after being duly signed by its authorized representative, be postedby Respondent immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter, in conspicious places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken to insure that such notices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 10, in writing, within 20 daysfrom the receipt of this Decision, what steps Respondent has taken to complytherewith.32811n the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board's Order be enforcedby a United States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order."2 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region110, in writing, within10 days from the date of receipt of this Order,what steps the Respondent has taken tocomply herewith." 442DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it chargesRespondent with an unlawful refusal to bargain or with any coercive conduct otherthan that found in this Decision.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with job loss if they select Retail,Wholesale and Department Store Union, AFL-CIO, or any other labor organi-zation, as their collective-bargaining agent.WE WILL NOT threaten our employees with moving the plant should theyjoin or engagein activities on behalf of Retail, Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization.WE WILL NOT coercively interrogate our employees concerning their mem-bership in or activities on behalf of Retail, Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization.WE WILL NOT announce or grant a paid vacation or any other benefits to ouremployees to dissuade them from becoming or remaining members of Retail,Wholesale and Department Store Union, AFL-CIO, or any other labororganization.WE WILL NOT, in any like or similar manner, interfere with, restrain, orcoerce ouremployees in the exercise of their right to self-organization, to form,join,or assistRetail,Wholesale and Department Store Union, AFL-CIO, orany other labor organization, to bargain collectively through representatives oftheir own choosing, and toengage inother concerted activities for the purposeof collective bargaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the Act.All our employees are free to become or remain, or to refrain from becomingor remaining, membersof the above Union or any other labor organization.JAMES A. PEARSON, RUFUS S. PEARSON AND MRS. E. W. PEARSON,D/B/A CRYSTAL LAKE BROOM WORKS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.If employeeshave any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia 30323, Tele-phone 876-3311, Extension 5357.Knox Homes CorporationandTruckdrivers and Helpers LocalUnion No. 728 and Knox Homes Corporation and Truckdriversand Helpers Local Union No. 728, affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Petitioner.Cases 10-CA-5974, 6058,and 10-RC-6102.June 15,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn March 18, 1966, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding, finding that the Respond-159 NLRB No. 40.